Citation Nr: 1500309	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-31 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease (DDD) at L4-L5.  

2.  Entitlement to a disability rating in excess of 20 percent for bladder urgency associated with DDD at L4-L5.  

3.  Entitlement to a disability rating in excess of 20 percent for right lower extremity (RLE) radiculopathy associated with DDD at L4-L5.  

4.  Entitlement to a disability rating in excess of 20 percent for left lower extremity (LLE) radiculopathy associated with DDD at L4-L5.  

5.  Entitlement to a compensable disability rating for bowel urgency associated with DDD at L4-L5.  

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to September 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania issued in September 2011.  He provided testimony before RO personnel at a February 2012 hearing.  

In August 2012, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge sitting at the RO.  

The Veteran's record before the VA consists of a paper claims folder as well as electronic record located in Virtual VA/VBMS.

The Board notes that the Veteran testified before the undersigned about the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He stated that he was recently laid off from work due to his service-connected disabilities and that he had a disability claim pending with the Social Security Administration (SSA).  Following the receipt of SSA records, this issue was denied by the RO in a November 2014 rating decision.  The RO noted in the rating decision that, "Now that IU has been denied based on evidence related to and based on his disabilities on appeal, the claim for IU becomes a part of that appeal and should be forwarded to the appeals team."  The Board further notes that the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The issue of TDIU is considered to be before the Board.  

In a November 2014 written statement, the Veteran raises the issue of arthropathy, osteoarthritis as secondary to his service-connected L4-L5 back condition.  He indicated that, "It has nothing to do with my claim at the Board..."  This issue has thus been raised by the record in, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to increased ratings for DDD L4-L5, and LLE radiculopathy and bowel urgency associated with DDD at L4-L5 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

At his August 2012 hearing before the undersigned the Veteran stated that he wished to withdraw the appeal regarding the issues of entitlement to increased disability ratings for bladder urgency and RLE radiculopathy, both associated with DDD at L4-L5.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met with respect to the appeal for entitlement to increased disability ratings for bladder urgency and RLE radiculopathy, both associated with DDD at L4-L5.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  At his August 2012 hearing before the undersigned the Veteran requested withdrawal of his appeal regarding the issues of entitlement to increased disability ratings for bladder urgency and RLE radiculopathy, both associated with DDD at L4-L5.  Accordingly, the Board does not have jurisdiction to review these appeals, and the appeal regarding these issues is dismissed.


ORDER

The appeal regarding the issues of entitlement to increased disability ratings for bladder urgency and RLE radiculopathy, both associated with DDD at L4-L5, is dismissed.



REMAND

At his August 2012 hearing, the Veteran testified that his service connected DDD at L4-L5, LLE radiculopathy and bowel urgency were more severe than reflected by the most recent examination findings dated in February 2012.  He described increased pain, muscle spasm in the low back and LLE occurring everyday both day and night, despite daily significant pain medication and TENS unit use, back bracing and cane usage.  He reported that he was having ongoing treatment at the VA.  As to bowel urgency, he described increased gas and bloating all the time.  He reported leakage of stool on a daily basis necessitating multiple clothing changes.  He stated he was currently in therapy at the VA.  

In light of the Veteran's credible statements that his disability picture may have worsened since his last examination, another examination must be afforded to accurately assess his current level of disability from DDD L4-L5, bowel urgency and LLE radiculopathy.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Accordingly, the VA records described by the Veteran should be sought on remand and associated with the claims.  

Consistent with the holding in Rice, supra, and inasmuch as TDIU is part of the Veteran's claims for increased rating, it is remanded along with these claims.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any other outstanding, pertinent medical records for DDD L4-L5, bowel urgency and LLE radiculopathy, from the VA facilities used by the Veteran, as well as any other facilities identified by the Veteran. 

2.  Obtain any temporary file from the RO as the RO has been developing the TDIU matter.

3.  Upon completion of the above development, afford the Veteran an appropriate VA examination(s) in order to determine the current nature and severity of his service-connected DDD L4-L5, bowel urgency and LLE radiculopathy.  The claims file and any pertinent evidence in Virtual VA/VBMS that is not contained in the claims file should be made available to and reviewed by the examiner in conjunction with the examination. 

All indicated evaluations, studies, and tests deemed to be necessary should be accomplished. 

In addition, the examiner should provide information concerning the functional impairment that results from the service-connected degenerative disc disease at L4-L5, bladder urgency, radiculopathy of each lower extremity, bowel urgency and erectile dysfunction that may affect his ability to function and perform tasks in a work setting.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

The rationale for all opinions expressed must also be provided

4.  The AOJ should undertake any other development it determines to be warranted for adjudication of the claims on appeal, including the claims for increased rating for DDD L4-L5, bowel urgency and LLE radiculopathy and TDIU.  

5.  Then, the AOJ should readjudicate the Veteran's claims for increased ratings for DDD L4-L5, bowel urgency and LLE radiculopathy as well as TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


